DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 2/01/2022 submission filed in Application 17/263,319.  
Claim 1 has been amended.  Claims 1-12 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments files 2/01/2022 with respect to the prior art have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments have been fully considered but they are not persuasive. 

Regarding the rejections under 101 the Applicant argues “the Examiner characterizes the abstract idea as determining a timetable.  However, the pending claims are not directed to such a mental process but rather are directed to increasing an adjustability capability of a timetable for transportation means. Thus, the output of Step 2A - Prong 1 is NO, and the pending claims are patent eligible.”
The Examiner respectfully disagrees.  The Applicant has not explained why increasing the adjustability capability of a timetable is not abstract and cannot be performed in the human mind.  As such, the Examiner maintains that the claims are directed to mental processes and this recite an abstract idea.

The Applicant argues “The Examiner has failed to i) identify whether there are any additional elements recited in the claim beyond the judicial exception, and ii) evaluate such additional elements individually and in combination to determine whether the additional elements integrate into the practical application. However, Applicant contends that the pending claims, if considered to recite a judicial exception, are still eligible under Step 2A - Prong 2 because the claims include elements that integrate 
The Examiner respectfully disagrees.  In the previous action, the Examiner identified the additional elements of the claim 1 to be:
receiving at least one input data record; wherein 
the at least one input data record contains user data of at least one user and at least one further item of information; and 
Claim 11 recites the additional elements of:
A determination unit
Claim 11 recites the additional elements of:
a computer program product comprising a computer readable hardware storage device having computer readable program code store therein, said program code executable by a processor of a computer system to implement the method as claimed in claim 1
However, the computer elements (the unit and the computer readable hardware storage device having computer readable program code executable by a processor) are generic hardware elements that execute the abstract idea which amounts to merely using a computer as a tool to perform an abstract idea.  Further, page 5 lines 5-7 of the Applicant’s specification disclose the operating environments as a network connected smartphone to receive and display information.  As such, the specification discloses an application installed on a computer that may receive an input from a user and output the result of an analysis. This configuration is indicative of generally linking the abstract idea of determining a timetable to a particular technological environment. This is supported by MPEP 2106.05(h) which citing Fair Warning that states “specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) and  MPEP 2106.05(h) citing buySAFE that states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar in that the abstract idea is linked to a technological environment including a mobile device receive information and return results to a user. Further, generating a user interface to display the result of an analysis is considered insignificant post-solution activity.  See MPEP 2106.05(g) that states selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  Viewing the generic computer in combination with the generic display and the general link to a particular technological environment adds nothing more than when viewing them individually.   Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
As such, the Examiner has identified the additional elements and explained why the additional elements both individually and in combination so not integrate into the abstract idea into a practical application.

The Applicant argues “In contrast to the conventional art, the stops are not fixedly predefined stopping points. The stops may also sometimes be situated directly outside the user's front door, in particular  depending on the available vehicle class and/or other boundary conditions….Amended claim 1 directly relates to the stated improvement to the determination of transport timetables. Specifically, claim 1 has been amended to recite that "the at least one timetable comprises stops and departure times, and the stops are not fixedly predefined stopping points.  Thus, the output of Step 2A - Prong 2 is YES, and the pending claims are patent eligible. “
The Examiner respectfully disagrees.  The determining step recited in the instant claims can be performed mentally and as such falls into the mental processes abstract idea grouping.   Limitations that fall into one of the abstract idea grouping cannot also be improvements to the technology.

The Applicant argues “The Examiner alleges that the claims do not include an inventive concept in step 2B. However, the Examiner's statements ignore the fact that it is well-established that not "all computer functions are well-understood, routine and conventional" and not every "claim reciting a generic computer component performing a generic computer function is necessarily ineligible."  Rather, the analysis is whether "the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea." The MPEP specifically indicates that "courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic."" 
The Examiner respectfully disagrees.  In the instant case, the computer components performing functions that are merely generic.   For example, the determining of a timetable by optimizing a function wherein the at least one timetable comprises stops and departures that are not fixedly predefined stopping points can be performed mentally.   For example, a human can determine a timetable comprising stops and departures that are not fixed.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are recited in claim 11 that recite the generic placeholder unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (i.e. a processor the implement the recited unit as disclosed on page 9, lines 0-20)
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case, Claims 1-10 are directed toward a method for timetable for a means of transport. Claim11 is directed toward a unit for timetable for a means of transport.  Claims 12 is directed toward a computer program product for determining a timetable for a means of transport.  As such, each of the claims are directed to one of the statutory classes of invention.
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of determining a timetable for a means of transport.  The elements of Claim 1 that represent the Abstract idea include:

a method for determining at least one timetable for at least one means of transport from a plurality of means of transport, the method comprising:
determining the at least one timetable for the at least one means of transport from the plurality of means of transport by optimizing an optimization function taking into account the at least one input data record;
wherein the at least one timetable comprises stops and departure times, and the stops are not fixedly predefined stopping points

The 2019 PEG states concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract.  The recited step of determining a timetable wherein the at least one timetable comprises stops and departure times, and the stops are not fixedly predefined stopping points can be performed mentally as it is directed to evaluation.
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a practical application.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, the judicial exception is not integrated into a practical application.  Claim 1 recites the additional elements of:
receiving at least one input data record; wherein 
the at least one input data record contains user data of at least one user and at least one further item of information; and 
Claim 11 recites the additional elements of:
A determination unit
Claim 12 recites the additional elements of:
a computer program product comprising a computer readable hardware storage device having computer readable program code store therein, said program code executable by a processor of a computer system to implement the method as claimed in claim 1

However, the computer elements (the unit and the computer readable hardware storage device having computer readable program code executable by a processor) are generic hardware elements that execute the abstract idea which amounts to merely using a computer as a tool to perform an abstract idea.  
Further, page 5 lines 5-7 of the Applicant’s specification disclose the operating environments as a network connected smartphone to receive and display information.  As such, the specification discloses an application installed on a computer that may receive an input from a user and output the result of an analysis. This configuration is indicative of generally linking the abstract idea of determining a timetable to a particular technological environment.
This is supported by MPEP 2106.05(h) which citing Fair Warning that states “specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016) and  MPEP 2106.05(h) citing buySAFE that states requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).  The instant case is similar in that the abstract idea is linked to a technological environment including a mobile device receive information and return results to a user.
Further, generating a user interface to display the result of an analysis is considered insignificant post-solution activity.  See MPEP 2106.05(g) that states selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display (see Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)).  
Viewing the generic computer in combination with the generic display and the general link to a particular technological environment adds nothing more than when viewing them individually.   Accordingly, the combination of additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  Similar to the analysis with respect to step 2A prong 2, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept under step 2B of the eligibility analysis.   Similarly, generally linking the Abstract idea to a particular technological environment cannot provide an inventive concept in Step 2B. 
Further, the sending and receiving information over a network is considered conventional when claimed generically (see MEP 2106(d) that states “Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).   Further, the Examiner takes official notice that the generically claimed output of data is well-known and conventional.   As such the combination of additional elements do not provide an inventive concept.  As such, the claim is not patent eligible. 
Further, Claims 2-10 further limit that Abstract idea by reciting limitations that further limit mental processes recited in claim 1.  However, these limitations merely narrow the Abstract idea and fail to remedy the deficiencies of the parent claim as they do not impose any limitations that amount to significantly more than the abstract idea itself.  Further, Claim 9 introduce limitation regarding speech to text analysis.  However, these limitations are claimed broadly and can be performed mentally and are also abstract.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-9 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
The analysis above applied to all statutory classes of invention.  As such, Claims 11, 12 are rejected for the same reason that applied to claim 1-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7, 10, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delling US 2013/0060468 A1 in view of Cebon US 2012/0109721 A1.

As per Claim 1 Delling teaches a method for determining at least one timetable for at least one means of transport from a plurality of means of transport, the method comprising:
receiving at least one input data record; wherein the at least one input data record contains user data of at least one user and at least one further item of information; and (Delling para. 32 teaches at 210, a query is received, e.g., from a user. The query may include a source location, a destination location, and a departure time (e.g., an earliest departure time that the user would like to depart the source location). Thus, at query time, a user enters start and destination locations, respectively (e.g., using the computing device 100), and the query (e.g., the information pertaining to the start and destination stops) is sent to a mapping service (e.g., the map routing service 106)).
determining the at least one timetable for the at least one means of transport from the plurality of means of transport by optimizing an optimization function taking into account the at least one input data record. (Para. 31 teaches un an implementation, the output produced by a route planning technique on a schedule-based timetable is a set of journeys J=[j.sub.0, . . . , j.sub.|J|-1]. For example, each journey in this set can correspond to an alternative travel itinerary for a single query. A journey is defined as a sequence of trips and transfers in the order of travel.  Para. 39 teaches then at 280, the results (i.e., the Pareto optimal path(s)) that have been determined so far are outputted. The output may be provided to the user computing device or other device.)
wherein the at least one timetable comprises stops and departure times, and (see para. 23 that teaches inputs are a schedule-based timetable, a source location (or starting point) v.sub.s, a destination location (or target point) v.sub.t, a departure time .tau., and an upper bound K on the number of transfers (i.e., interchanges of trains, buses, etc.) allowed. The output comprises, for each value k.ltoreq.K, a journey that leaves the source location v.sub.s no earlier than departure time .tau., arrives at the destination location v.sub.t as early as possible, and has no more than k-1 transfers.)
Delling does not teach the stops are not fixedly predefined stopping points.  However, Cebon para. 214 discloses the following scenario Penny has entered this information into an online application One morning at 7 05 am she gets a message that her usual train has been cancelled. The application gives her the following options: [0215] Catch the same train at 7 32 am and wait for the next train at 8 11 am, meaning she will arrive at work at 8:33 am [0216] Wait and catch the next train at 7:44 am. This is an express and will get her to the central station at 8:08 am to still get her on the 8:11 am train. However, she is warned she only has 3 minutes to get to the train stop to catch that train. [0217] Catch on the 7:20 am train, getting to the central station 7:44 am, connecting with the 7:48 am train, getting her to work at 8:16 am. [0218] Request a car-pool to her destination. The system checks those available and finds a few possible matches that are able to get Penny to her destination before 8:30 am. Telling her the cost of $6.00. If she selects this option, the system will attempt to confirm a ride. If it cannot find one, she still has the other choices. [0219] Catch a taxi to her destination It tells her the estimated required pickup time to arrive on time, the number of taxis within 5 km at the moment, and at the required pickup time yesterday, and the estimated cost for the trip.  The Examiner considers taxis and car-pools to be stops that are not fixedly predefined stopping point.  Both Delling and Cebon are directed to journey planning.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filling date of the Applicant’s invention to modify the teachings of Delling to include the stops are not fixedly predefined stopping points as taught by Cebon to improves the ease and efficiency with which people travel by improving the quality and timeliness of data involved in making transportation decisions (see para. 53).
As per Claim 2 Delling teaches the method as claimed in claim 1, wherein the at least one user inputs the user data by way of a unit, the user data are retrieved from a storage unit or the user data are transmitted by another unit.  (para. 19 teaches FIG. 1 shows an example of a computing environment in which aspects and embodiments may be potentially exploited. A computing device 100 includes a network interface card (not specifically shown) facilitating communications over a communications medium. Example computing devices include personal computers (PCs), mobile communication devices, etc. In some implementations, the computing device 100 may include a desktop personal computer, workstation, laptop, PDA (personal digital assistant), smart phone, cell phone, or any WAP-enabled device or any other computing device capable of interfacing directly or indirectly with a network. An example computing device 100 is described with respect to the computing device 900 of FIG. 9, for example. Further, Delling para. 32 teaches at 210, a query is received, e.g., from a user. The query may include a source location, a destination location, and a departure time (e.g., an earliest departure time that the user would like to depart the source location). Thus, at query time, a user enters start and destination locations, respectively (e.g., using the computing device 100), and the query (e.g., the information pertaining to the start and destination stops) is sent to a mapping service (e.g., the map routing service 106)).

As per Claim 3 Delling teaches the method as claimed in claim 1, wherein the user data contain at least one item of user information selected from the group consisting of:
a starting location of the means of transport, a destination location of the means of transport, a departure time, an arrival time, an at least partially predetermined route, the user's distance from the starting location, a travel time using the at least one means of transport, availability of the at least one means of transport, price limits and awaiting time for the at least one means of transport.  (Delling para. 32 teaches at 210, a query is received, e.g., from a user. The query may include a source location, a destination location, and a departure time (e.g., an earliest departure time that the user would like to depart the source location). Thus, at query time, a user enters start and destination locations, respectively (e.g., using the computing device 100), and the query (e.g., the information pertaining to the start and destination stops) is sent to a mapping service (e.g., the map routing service 106)).

As per Claim 4 Delling teaches the method as claimed in claim 1, wherein the at least one further item of information is selected from the group consisting of: a number of means of transport, a respective size of the means of transport other data regarding the at least one means of transport and data on a driver of the means of transport.  (Delling para. 29 teaches inputs are a schedule-based timetable, a source location (or starting point) v.sub.s, a destination location (or target point) v.sub.t, a departure time .tau., and an upper bound K on the number of transfers (i.e., interchanges of trains, buses, etc.) allowed.)

As per Claim 5 Delling teaches the method as claimed in claim 4, wherein the at least one further item of information is selected from the group consisting of, a traffic situation, a traffic level, a traffic network, a fault, construction works, an accident, a closure, a demand, a boundary condition, a special case and other data with regard to the traffic or anomalies.  (para. 21 teaches The user of the computing device 100, as a result of the supported network medium, is able to access network resources, typically through the use of a browser application 104 running on the computing device 100. The browser application 104 facilitates communication with a remote network over, for example, the Internet 105. One exemplary network resource is a map routing service 106, running on a map routing server 108. The map routing server 108 hosts a database 110 of transportation stops, physical locations, and street addresses, along with routing information such as timetables, transfer information, transportation information, location information, adjacencies, distances, speed limits, and other relationships between the stored locations.)

As per Claim 7 Delling teaches the method as claimed in claim 1 further comprising transmitting the at least one timetable to a unit.  (para. 22 teaches a user of the computing device 100 typically enters source and destination locations as a query request through the browser application 104. The map routing server 108 receives the request and produces a shortest path among the locations stored in the database 110 for reaching the destination location from the source location. The map routing server 108 then sends that shortest path (e.g., a listing of Pareto optimal journeys between the two locations) back to the requesting computing device 100. Alternatively, the map routing service 106 is hosted on the computing device 100, and the computing device 100 need not communicate with a local area network 102.)

As per Claim 10 Delling teaches the method as claimed in claim 1, further comprising analyzing the at least one timetable and/or storing the at least one timetable.   (para. 64 teaches in another implementation, if this multi-step approach is too costly (e.g., because running the algorithm K+1 times is too expensive), a heuristic alternative may be used. First, run the standard algorithm to find a candidate journey J. This journey corresponds to a sequence of trips. Then, in a post processing step, traverse J in reverse order (from the last trip to the first), replacing each trip by the latest possible feasible trip in the same route. Although this is not guaranteed to find a result as good as that found by running multiple full searches, it may find a good enough alternative in practice.)

Claim 11 is rejected for the same reasons as claim 1.

Claim 12 is rejected for the same reasons as claim 1.  Further Delling teaches a computer program product comprising a computer readable hardware storage device having computer readable program code store therein, said program code executable by a processor of a computer system to implement the method as claimed in claim 1, when the computer program is executed on a program control device when the computer program is executed on a program-controlled device. (See Delling para. 76-77)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delling US 2013/0060468 A1 in view of Cebon US 20120109721 A1 as applied to claim 1 and in further view of Tulabandhula US 2017/0357914 A1.

As per Claim 6 Delling teaches the method as claimed in claim 1, wherein the at least one timetable for the at least one means of transport specifies at least one optimum route for the user, in terms of minimum distance to starting location of the at least one means of transport, a minimum travel time using the at least one means of transport  (para. 22 teaches user of the computing device 100 typically enters source and destination locations as a query request through the browser application 104. The map routing server 108 receives the request and produces a shortest path among the locations stored in the database 110 for reaching the destination location from the source location. The map routing server 108 then sends that shortest path (e.g., a listing of Pareto optimal journeys between the two locations) back to the requesting computing device 100. Alternatively, the map routing service 106 is hosted on the computing device 100, and the computing device 100 need not communicate with a local area network 102.  Para. 23 teaches the earliest arrival with bounded transfers (EABT) problem arises in journey planning for public transit (also referred to herein as "public transportation"). Given two stops v.sub.s and v.sub.t (a source location and a destination location, respectively), and a nonnegative integer K, the EABT is defined to be the problem of finding a valid journey from v.sub.s to v.sub.t such that the arrival time at v.sub.t is the earliest possible, and subject to the additional constraint that the total number of individual trips taken in the path is not greater than K (i.e., the total number of transfers is at most K-1). There are many uses for an algorithm that solves the EABT problem, and the techniques, processes, and systems described herein are not meant to be limited to maps.)
Delling does not teach a minimum price for the at least one means of transport and a minimum waiting time for the at least one means of transport.   However, Tulabandhula para. 52 teaches the system may automatically select an on-demand service vehicle and/or provider based on commuter preferences, commuter profile, and/or other rules such as minimum cost, minimum wait time, or the like. Both Delling and Tulabandhula are directed toward journey planning.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicants invention to modify the teachings of Delling to include a minimum price for the at least one means of transport and a minimum waiting time for the at least one means of transport as taught by Tulabandhula to consider multiple user preferences which results in providing a more accurate personalized result (see para. 38, 42).  

Claims 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delling US 2013/0060468 A1 in view of Cebon US 20120109721 A1 as applied to Claim 7 and in further view of Chidlovskii US 2017/0206201 A1.

As per Claim 8 Delling does not teach the method as claimed in claim 7, further comprising: receiving at least one item of feedback from the user about the at least one timetable for the at least one means of transport; and
determining at least one expanded timetable for the at least one means of transport by optimizing the optimization function taking into account the at least one item of feedback.   However, Chidlovskii para. 30 teaches The computer-implemented method further includes acquiring sets of dynamic latent variables including at least one set expressing passenger preferences as to services on the associated transportation network and at least one set expressing passenger preferences as to changes points on the associated transportation network from the retrieved set of trips, and generating a feature vector for each trip in the retrieved set of actual trips from the extracted sequences of matrices, wherein each feature vector is defined as a function of a trip and a user query to which said trip is responsive. In addition, the computer-implemented method includes converting each retrieved actual trip into a set of pair-wise preferences representing implicit selections of the corresponding passenger on each actual trip, and learning a ranking function in accordance with the feature vectors generated from the smoothed extracted sequences of matrices associated with the trip request.  Further para. 52 teaches in one embodiment, the trip ranking referenced above is extended with time-dependent modeling of passenger preferences in journey planning. In such an embodiment, user preferences of choosing a specific public transportation service or change point may be modeled by a set of latent variables. Any actual trip may be converted into a set of pair-wise preferences implicitly made by the traveler during the trip. A method for variable estimation by a smoothed dynamic non-negative factorization of service and transit counts is then derived. The set of pairwise preferences is then used to learn a ranking function of trips. This function can be then used to re-rank the k-top recommendations by the planner.  Both Delling and Chidlovskii are directed toward journey planning.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicants’ invention to modify the teachings of Delling to include receiving at least one item of feedback from the user about the at least one timetable for the at least one means of transport; and determining at least one expanded timetable for the at least one means of transport by optimizing the optimization function taking into account the at least one item of feedback as taught by  Chidlovskii to produce results that better reflect reality which improves user satisfaction (see para. 50).

As per Claim 9 Delling does not teach the method as claimed in claim 8, wherein the at least one user inputs the at least one item of feedback by way of a unit, the at least one item of feedback is retrieved from a storage unit or the at least one item of feedback is transmitted by another unit.  However, Chidlovskii para. 52 teaches in one embodiment, the trip ranking referenced above is extended with time-dependent modeling of passenger preferences in journey planning. In such an embodiment, user preferences of choosing a specific public transportation service or change point may be modeled by a set of latent variables. Any actual trip may be converted into a set of pair-wise preferences implicitly made by the traveler during the trip. A method for variable estimation by a smoothed dynamic non-negative factorization of service and transit counts is then derived. The set of pairwise preferences is then used to learn a ranking function of trips. This function can be then used to re-rank the k-top recommendations by the planner.  Both Delling and Chidlovskii are directed toward journey planning.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicants’ invention to modify the teachings of Delling to wherein the at least one user inputs the at least one item of feedback by way of a unit, the at least one item of feedback is retrieved from a storage unit or the at least one item of feedback is transmitted by another unit as taught by  Chidlovskii to produce results that better reflect reality which improves user satisfaction (see para. 50).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683